UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 10-2257


DEIRDRE C. GLASCOE,

               Plaintiff – Appellant,

          v.

PRINCE   GEORGE’S    COUNTY,  MARYLAND;    JACK   B.  JOHNSON,
Individually and in his official capacity; MARTIN O’MALLEY,
Individually and in his official capacity; DOUGLAS F.
GANSLER, In his official capacity only; ROBERT M. BELL,
Individually and in his official administrative capacity;
MARYLAND COURT OF SPECIAL APPEALS; WILLIAM D. MISSOURI,
Individually and in his official administrative capacity;
GLENN F. IVEY, Individually and in his official capacity;
PRINCE GEORGE’S COUNTY DISTRICT COURT; PRINCE GEORGE’S
COUNTY    CIRCUIT    COURT;   MARYLAND    ATTORNEY   GRIEVANCE
COMMISSION; MARYLAND COMMISSION ON JUDICIAL DISABILITIES;
THOMAS   P.   SMITH,   Individually   and   in   his  official
administrative capacity and in his official judicial
capacity; C. PHILIP NICHOLS, JR., Individually and in his
official judicial capacity; THOMAS J. LOVE, Individually
and in his official administrative capacity and in his
official judicial capacity; JOHN DOE, Individually and in
his official judicial capacity aka Judge C; PEGGY MAGEE,
Individually and in her official capacity; MARY ABRAMS,
Individually and in her official capacity; STAN BROWN,
Individually and in his official capacity as People's
Zoning Counsel,

               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-00710-AW)
Submitted:   March 15, 2011                Decided:    March 17, 2011


Before MOTZ and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deirdre C. Glascoe, Appellant Pro Se. Stephen Thibodeau, PRINCE
GEORGE’S COUNTY OFFICE OF LAW, Upper Marlboro, Maryland; Hugh
Scott Curtis, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland; Phillip Robert Zuber, SASSCER, CLAGETT &
BUCHER, Upper Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

             Deirdre C. Glascoe appeals the district court’s order

dismissing her civil complaint.             We have reviewed the record and

find   no   reversible      error.     Accordingly,     we   affirm       for   the

reasons     stated   by    the   district     court.     Glascoe     v.    Prince

George’s Cnty., Md, No. 8:10-cv-00710-AW (D. Md. Nov. 8, 2010).

We   dispense   with      oral   argument    because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       3